 



Exhibit 10(NN)

GOODRICH CORPORATION
OUTSIDE DIRECTOR PHANTOM SHARE PLAN

(Approved by the Board of Directors on December 7, 2004)

1. Name.

This plan shall be known as the “Goodrich Corporation Outside Director Phantom
Share Plan” (the “Plan”).

2. Purpose and Intent.

The purpose of the Plan is to provide Outside Directors with compensation in the
form of Phantom Shares for their services as Outside Directors. It is the intent
of the Company that amounts credited to an Outside Director under the Plan shall
not be taxable to such Outside Director for income tax purposes until the time
actually received by such Outside Director. The provisions of the Plan shall be
construed and interpreted to effectuate such intent.

3. Effective Date.

This Plan is adopted and effective for Phantom Share Awards earned for calendar
years beginning on or after January 1, 2005.

4. Definitions.

For purposes of the Plan, the following terms shall have the following meanings:

"Account” means an account maintained in Phantom Shares on the books of the
Company to record a Participant’s interest under the Plan attributable to any
Phantom Share Awards to such Participant pursuant to paragraph 6(b) below, as
adjusted from time to time pursuant to the terms of the Plan.

"Board” means the Board of Directors of the Company.

“Board Service Anniversary Date” means, for each Outside Director, the date of
each Annual Meeting of Shareholders.

"Common Stock” means the common stock, par value $5.00 per share, of the
Company.

“Company” means Goodrich Corporation, a New York corporation.

"Fair Market Value” of a share of Common Stock on any date means the mean of the
high an low prices of a share as reflected in the report of composite trading of
New York Stock Exchange listed securities for that day (or, if no shares were
publicly traded on that day, the

 



--------------------------------------------------------------------------------



 



immediately preceding day that shares were so traded) published in The Wall
Street Journal (Eastern Edition) or in any other publication selected by the
Plan Administrator; provided, however, that if the shares are misquoted or
omitted by the selected publication(s), the Plan Administrator shall directly
solicit the information from officials of the stock exchanges or from other
informed independent market sources.

"Outside Director” means an individual who is a member of the Board, but who is
not (a) an employee of the Company or any of its subsidiaries or (b) a former
employee of the Company or any of its subsidiaries whose employment with the
Company or any of its subsidiaries terminated within the immediately preceding
five years.

"Participant” means an Outside Director who participates in the Plan as provided
in paragraph 6(a) below.

"Phantom Share” means a unit having a value as of a given date equal to the Fair
Market Value of one (1) share of Common Stock on such date.

“Phantom Share Award” has the meaning specified in paragraph 6(b) hereof.

“Plan” has the meaning specified in paragraph 1 hereof.

“Plan Administrator” means the Company, or such other person or entity
designated as the “Plan Administrator” for purposes of the Plan by the Board.

“Plan Year” means the twelve (12) month period beginning January 1 and ending
December 31.

5. Administration.

The Plan Administrator shall be responsible for administering the Plan. The Plan
Administrator shall have all of the powers necessary to enable it to properly
carry out its duties under the Plan. Not in limitation of the foregoing, the
Plan Administrator shall have the power to construe and interpret the Plan and
to determine all questions that shall arise hereunder. The Plan Administrator
shall have such other and further specified duties, powers, authority and
discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Plan Administrator may appoint such agents as
it may deem necessary for the effective performance of its duties, and may
delegate to such agents such powers and duties as the Plan Administrator may
deem expedient or appropriate that are not inconsistent with the intent of the
Plan. The decision of the Plan Administrator upon all matters within its scope
of authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law.

6. Operation.

(a) Eligibility. Each Outside Director shall be eligible to participate in the
Plan.

(b) Phantom Share Awards. On each Board Service Anniversary Date, each Outside
Director

2



--------------------------------------------------------------------------------



 



shall receive an annual grant of Phantom Shares (each, a “Phantom Share Award”)
equal in number to (i) $60,000, divided by (ii) the Fair Market Value of a share
of Common Stock on such date. All Phantom Shares awarded under the Plan shall be
fully vested on the date of grant.

(c) Establishment of Account. The Company shall establish and maintain on its
books for each Participant an Account for each payment option that has been
elected by such Participant pursuant to paragraph 6(e) below. Each Account shall
be designated by the name of the Participant for whom established and by the
applicable payment option. Each Phantom Share Award to a Participant shall be
credited to the appropriate Account as of the date of such award.

(d) Account Adjustments. Each Account shall be credited additional full or
fractional Phantom Shares for cash dividends paid on the Common Stock based on
the number of Phantom Shares in such Account on the applicable dividend record
date and calculated based on the Fair Market Value of the Common Stock on the
applicable dividend payment date. Each Account shall also be equitably adjusted
as determined by the Plan Administrator in the event of any stock dividend,
stock split or similar change in the capitalization of the Company.

(e) Payment Options. Prior to the first day of each Plan Year, , each
Participant shall be given the opportunity to elect one of the following payment
options with respect to Phantom Share Awards earned in such Plan Year:
(i) single payment, (ii) five (5) annual installments or (iii) ten (10) annual
installments. The election shall be made in writing on a form provided by the
Plan Administrator and must be returned to the Plan Administrator before the
date specified by the Plan Administrator. Such election shall be effective with
respect to all Phantom Share Awards earned in such Plan Year, including any
adjustments to such award amounts pursuant to paragraph 6(d) above. If a
Participant fails to duly elect a payment option for a Plan Year, the method of
payment shall be the single payment. No additional payment option elections may
be submitted.

(f) Single Payment. If a Participant to whom the single payment method applies
terminates service with the Company as a member of the Board, such Participant’s
Account for which the single payment method applies shall continue to be
credited with adjustments under paragraph 6(d) above through the last day of the
calendar month in which such termination of services occurred. The number of
Phantom Shares in the Account as of such date shall be converted to cash based
on the Fair Market Value of the Common Stock on such date, and such cash shall
be paid in a single payment to the Participant (or to the Participant’s
designated beneficiary in the case of the Participant’s termination of service
as the result of the Participant’s death) by the last day of the following
calendar month.

(g) Annual Installments. If a Participant to whom the annual installments method
applies terminates service with the Company as a member of the Board, the amount
of such annual installments shall be calculated and paid pursuant to the
provisions of this paragraph 6(g). The Participant’s Accounts for which the
annual installments method applies shall continue to be credited with
adjustments under paragraph 6(d) until the Accounts are fully paid out. The
first installment shall be paid by January 31 of the calendar year immediately
following the calendar year in which such termination of services occurred, and
each subsequent installment shall be paid by January 31 of each subsequent
calendar year. In the event of the Participant’s death, any

3



--------------------------------------------------------------------------------



 



remaining annual installments shall be paid to the Participant’s designated
beneficiary. Each payment from an Account shall be made in cash and be equal to
(x) the sum of the Participant’s balance in such Account as of December 31 of
the calendar year immediately preceding the calendar year of payment, multiplied
by (y) a fraction, the numerator of which is one and the denominator is the
number of installments remaining, including the current year’s payment. For
purposes of the preceding sentence, the balance of an Account shall be equal to
the number of Phantom Shares in the account as of such December 31 multiplied by
the Fair Market Value of the Common Stock on such date.

(h) Other Payment Provisions. A Participant shall not be paid any portion of the
Participant’s Accounts prior to the Participant’s termination of service as a
member of the Board. Any payment hereunder shall be subject to applicable
payroll and withholding taxes. If any amount becomes payable under the
provisions of the Plan to a Participant, beneficiary or other person who is a
minor or an incompetent, whether or not declared incompetent by a court, such
amount may be paid directly to the minor or incompetent person or to such
person’s legal representative (or attorney-in-fact in the case of an
incompetent) as the Plan Administrator, in its sole discretion, may decide, and
the Plan Administrator shall not be liable to any person for any such decision
or any payment pursuant thereto. Each Participant shall designate a beneficiary
under the Plan on a form furnished by the Plan Administrator, and if a
Participant does not have a beneficiary designation in effect, the designated
beneficiary shall be the Participant’s estate.

(i) Statements of Account. Each Participant shall receive an annual statement of
the balances in the Participant’s Accounts.

7. Amendment and Termination of the Plan.

The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that no such amendment or termination shall reduce the amount
actually credited to a Participant’s Accounts under the Plan on the date of such
amendment or termination, or further defer the due dates for the payment of such
amounts, without the consent of the affected Participant.

8. Applicable Law.

The Plan shall be construed, administered, regulated and governed in all
respects under and by the laws of the United States to the extent applicable,
and to the extent such laws are not applicable, by the laws of the State of New
York.

9. Non-Assignability.

None of the rights or interests in the Participant’s Accounts shall, at any time
prior to actual payment or distribution pursuant to the Plan, be assignable or
transferable in whole or in part, either voluntarily or by operation of law or
otherwise, and such rights and interest shall not be subject to payment of debts
by execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner.

4



--------------------------------------------------------------------------------



 



10. Interest of Participant.

The Company shall be under no obligation to segregate or reserve any funds or
other assets for purposes relating to the Plan and, except as set forth in the
Plan, no Participant shall have any rights whatsoever in or with respect to any
funds or other assets held by the Company for purposes of the Plan or otherwise.
Each Participant’s Accounts maintained for purposes of the Plan merely
constitute bookkeeping entries on records of the Company, constitute the
unsecured promise and obligation of the Company to make payments as provided
herein, and shall not constitute any allocation whatsoever of any cash or other
assets of the Company or be deemed to create any trust or special deposit with
respect to any of the Company’s assets. Notwithstanding the foregoing
provisions, nothing in this Plan shall preclude the Company from setting aside
funds or other assets in trust pursuant to one or more trust agreements between
a trustee and the Company. However, no Participant shall have any secured
interest or claim in any assets or property of the Company or any such trust and
all funds or other assets contained in such trust shall remain subject to the
claims of the Company’s general creditors.

5